20-1245
Perez v. County of Rensselaer

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
27th day of May, two thousand twenty-one.

Present:
            DEBRA ANN LIVINGSTON,
                  Chief Judge,
            ROBERT D. SACK,
            DENNY CHIN,
                  Circuit Judges.
_____________________________________

NELLIE A. PEREZ, as Administrator of the Estate of
GERARD WIERZBICKI,

                           Plaintiff-Appellee,

                  v.                                                         20-1245

COUNTY OF RENSSELAER, NEW YORK, AND LAURA BAUER,
in her individual and official capacity as Director of
Probation of Rensselaer County,

                  Defendants-Appellants. *
_____________________________________

For Defendants-Appellants:                       THOMAS J. O’CONNOR (Shawn F. Brousseau, on the
                                                 brief), Napierski, Vandenburgh, Napierski, &
                                                 O’Connor, LLP, Albany, NY.

*
    The Clerk of Court is respectfully directed to amend the official caption as set forth above.


                                                       1
For Plaintiff-Appellee:                       A.J. BOSMAN, Bosman Law Firm, LLC, Blossvale, NY;
                                              Stephen Bergstein, Bergstein & Ullrich, New Paltz,
                                              NY.

        Appeal from a judgment of the United States District Court for the Northern District of

New York (Hurd, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Defendants-Appellants, the County of Rensselaer, New York and Laura Bauer, Director of

Probation of Rensselaer County (collectively, the “Defendants”) appeal from a March 9, 2020

order of the district court denying Defendants’ motion to (1) enter judgment as a matter of law

under Rule 50(b); (2) enter judgment in accordance with the jury’s specific answers on the verdict

form under Federal Rule of Civil Procedure 49(b)(3)(A) and Rule 58; (3) alter or amend the

judgment under Rule 59(e); or, (4) grant a new trial pursuant to Federal Rules of Civil Procedure

49(b)(3)(c), 50(b)(2), and 59(a).     Defendants pursued this post-verdict motion following a jury

trial and judgment in favor of Plaintiff Nellie A. Perez, as Administrator of the Estate of Gerard

Wierzbicki, on a claim of gender discrimination under Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e-2(a) (“Title VII”). 1      We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal.

        i.      Rule 50(b)

        Defendants appeal the district court's denial of their request for judgment as a matter of law

(“JMOL”) in accordance with Rule 50(b).           We review a district court’s denial of a Rule 50(b)




1
  Gerard Wierzbicki’s wife, Nellie A. Perez, substituted for Wierzbicki as plaintiff after Wierzbicki
passed away during the pendency of this litigation.


                                                     2
motion de novo.      MacDermid Printing Sols. LLC v. Cortron Corp., 833 F.3d 172, 180 (2d Cir.

2016).

         A defendant “may file a renewed motion for judgment as a matter of law” “no later than

28 days after the jury was discharged,” if the defendant moved for JMOL “before the case [was]

submitted to the jury” pursuant to Rule 50(a). Fed. R. Civ. P. 50(a)(2), (b).     On review of the

record, we find that Defendants did not properly move for JMOL under Rule 50(a), which requires

a defendant to “specify the judgment sought and the law and facts that entitle the movant to the

judgment.”      Fed. R. Civ. P. 50(a)(2).    To the extent that Defendants purported to request a

directed verdict pursuant to Rule 50(a), Defendants failed to articulate any supporting law or facts

before the district court.

         Even if Defendants’ Rule 50(a) motion were properly raised, Defendants’ Rule 50(b)

motion does not challenge the sufficiency of the evidence at trial; instead, Defendants appear to

assert that the court should grant judgment as a matter of law because the jury’s answers on the

verdict sheet were inconsistent.    To the extent Defendants raised a Rule 50(a) motion in the

district court, it did not do so on this basis (nor could it, as a Rule 50(a) motion must be raised

before the case is submitted to the jury).   Because “a district court may only order a new trial on

the basis of issues raised in a preverdict Rule 50(a) motion when ruling on a renewed motion under

Rule 50(b),” Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 405 (2006) (internal

quotation marks omitted), we discern no error in the district court’s denial of Defendant’s Rule

50(b) motion.

         ii.     Rule 49(b)(3)

         Defendants also appeal the district court's denial of their motion to enter judgment in

accordance with the verdict form or, in the alternative, to grant a new trial pursuant to Rule


                                                  3
49(b)(3). Rule 49(b)(3) permits a court to take either of these actions, or to “direct the jury to

further consider its answers and verdict,” “[w]hen the answers [on a verdict form] are consistent

with each other but one or more is inconsistent with the general verdict.” Fed. R. Civ. P. 49(b)(3).

Defendants assert that such an inconsistency occurred here. 2

        Defendants waived their Rule 49(b) motion, however, by “fail[ing] to make known its

complaint before the jury was discharged.”        Lavoie v. Pac. Press & Shear Co., a Div. of Canron

Corp., 975 F.2d 48, 55 (2d Cir. 1992). We have explained that this “timely objection requirement

[for Rule 49(b) motions] is ‘not merely a technicality,’” but rather “serves ‘to give the court and

the opposing party the opportunity to correct an error in the conduct of the trial.’”     Anderson Grp.,

LLC v. City of Saratoga Springs, 805 F.3d 34, 46 (2d Cir. 2015) (quoting Kosmynka v. Polaris

Indus., Inc., 462 F.3d 74, 83 (2d Cir. 2006)).      Because “counsel fail[ed] to seize the opportunity

to raise an appropriate objection” before the jury was discharged, id. at 47 (quoting U.S. Football

League v. Nat’l Football League, 842 F.2d 1335, 1367 (2d Cir. 1988)), we decline to further

consider Defendants’ Rule 49(b)(3) objection now.

        iii.    Rule 59

        Ultimately, the Defendants’ challenge to the inconsistency of the verdict form is, in fact, a

challenge to the phrasing of the verdict form itself. A plaintiff is not entitled to a compensatory


2
  In particular, the verdict form asked the jurors two questions regarding Wierzbicki’s Title VII gender
discrimination claim. First, the form asked: “Did Nellie Perez prove by a preponderance of the evidence
that Gerard Wierzbicki’s gender was a motivating factor in one or more of Defendant the County of
Rensselaer’s decisions not to promote him to the Senior Probation Officer position or the Probation
Supervisor position?” App’x 540. If the jurors answered “yes,” they were instructed to proceed to
Question 2, which asked: “Did the County of Rensselaer nevertheless prove by a preponderance of the
evidence that even if Mr. Wierzbicki’s gender was a motivating factor in any of its decisions not to promote
him, that it nevertheless would have made the same decision even absent gender discrimination?” Id.
Despite answering “yes” to Questions 1 and 2, the jury proceeded to award compensatory damages on
Wierzbicki’s Title VII claim in the amount of $130,000. Defendants allege that the award of damages
was inconsistent with the jury’s affirmative response to Question 2.


                                                     4
damage award under Title VII if the defendant succeeds on a mixed-motive defense, meaning that

the defendant proves by a preponderance of the evidence that it “would have taken the same action

in the absence of the impermissible motivating factor.”        42 U.S.C. § 2000e-5(g)(2)(B).      The

verdict form asked jurors in Question 1 whether Perez had proven that gender was a motivating

factor in any of the County’s promotion decisions regarding Mr. Wierzbicki, and in Question 2

whether the County had nonetheless “prove[n] by a preponderance of the evidence that even if Mr.

Wierzbicki’s gender was a motivating factor in any of its decisions not to promote him, that it

nevertheless would have made the same decision even absent gender discrimination.”              App’x

540.   Under the “Damages” section of the verdict form, the jury was instructed to award damages

“if, and only if, you answered YES to Question 1 . . . .”     App’x 542.     The “Damages” section

omitted any reference to Question 2.

       A “court may, on [a Rule 59] motion, grant a new trial on all or some of the issues . . . after

a jury trial,” Fed. R. Civ. P. 50(a)(1), if “verdict sheet errors deprived both defendant and plaintiff

of a fair trial,” Armstrong ex rel. Armstrong v. Brookdale Univ. Hosp. and Med. Ctr., 425 F.3d

126, 130 (2d Cir. 2005). A challenge to the content of the verdict sheet, however, “must be raised

before the jury retires to deliberate.” Anderson Grp. LLC, 805 F.3d at 49.       Because Defendants

also did not timely object to the verdict sheet, this Court will only overlook Defendants’ waiver of

this objection upon a finding of “fundamental error.”     See Jarvis v. Ford Motor Co., 283 F.3d 33,

62 (2d Cir. 2002).

       This high standard of review dictates the outcome of this case.         “Fundamental error is

more egregious than the ‘plain’ error that can excuse a procedural default in a criminal trial and is

‘so serious and flagrant that it goes to the very integrity of the trial.’”      Id. (internal citation

omitted) (quoting Shade v. Housing Auth. of New Haven, 251 F.3d 307, 313 (2d Cir. 2001)); see


                                                  5
also Fabri v. United Techs. Int’l, Inc., 387 F.3d 109, 121 (2d Cir. 2004). The fundamental error

standard thus requires us to tolerate inconsistences in a verdict caused by errors on a verdict form

unless they are particularly “egregious.”    Shade, 251 F.3d at 313.

       No such error occurred in this case. First, “a jury verdict will be reversed only when an

appellant can show that the instructions as a whole prejudiced it.”    SCS Commc’ns, Inc. v. Herrick

Co., Inc., 360 F.3d 329, 343 (2d Cir. 2004) (quoting Medforms, Inc. v. Healthcare Mgmt. Sols.,

Inc., 290 F.3d 98, 115 (2d Cir. 2002)).     Here, the judge’s instructions to the jury, separate from

the verdict form itself, correctly informed the jury that “Ms. Perez [was] not entitled to damages

for any decision not to promote Mr. Wierzbicki for which the County of Rensselaer ha[d] proven

by a preponderance of the evidence that it would have made the same decision even if

discrimination based on gender had not been a motivating factor.”            App’x 530.    The jury

therefore did not lack guidance on when it could appropriately award compensatory damages.       Cf.

Rodick v. City of Schenectady, 1 F.3d 1341, 1348 (2d Cir. 1993) (“Without instruction on these

important rules of damage calculation, the verdict form was an invitation to the jury to come up

with an erroneous damage calculation.”).      Nor did the verdict form wholly contradict the court’s

instructions.   Indeed, the verdict form’s instruction to “state the amount of compensatory

damages” “[i]f, and only if, [the jury] answered YES to Question 1,” did not explicitly preclude

the jury from factoring their response to Question 2 into the damage consideration.              Cf.

Armstrong ex rel. Armstrong, 425 F.3d at 136 (noting that an error on a verdict form turned what

should have been a “prohibition” on recovery into a “prerequisite to recovery”).

       Second, in determining fundamental error, the Court should strive to adopt “a view of the

case that makes the jury’s answers to special interrogatories consistent.” SCS Commc’ns, Inc.,

360 F.3d at 343 (quoting Atlantic & Gulf Stevedores, Inc. v. Ellerman Lines, Inc., 369 U.S. 355,


                                                  6
364 (1962)). For reasons set forth by the district court in its February 2020 and March 2020

memoranda, the jury’s award of compensatory damages in this case may have indicated that the

jury acted on a different reading of Question 2 than the Defendants propose.        Specifically, the

jury may have interpreted Question 2 of the verdict form as asking whether the County had proven

a mixed-motive defense in “any of its decisions not to promote” Wierzbicki.          App’x 540.    In

answering “yes,” the jury may have found that Defendants successfully established a mixed-

motive defense on one or more of its promotion decisions, but not all of its promotion decisions

for which gender was a motivating factor. For these latter decisions, damages would still be

appropriate.

       Finally, we decline to find fundamental error where, in addition to the facts above, the

Defendants repeatedly failed to timely object to the verdict form or the inconsistency of the verdict.

Defendants can hardly object to the “integrity of the trial,” when the jury “faithfully followed [the]

. . . verdict form” to which Defendants did not lodge a relevant objection, Shade, 251 F.3d at 313,

and when the district court otherwise properly instructed the jury of the relevant law.

                                          *       *       *

       We have considered Defendants’ remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  7